People v Vargas (2017 NY Slip Op 03854)





People v Vargas


2017 NY Slip Op 03854


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Sweeny, J.P., Richter, Andrias, Feinman, Kahn, JJ.


3966 3632/12

[*1]The People of the State of New York, Respondent,
vDaniel Vargas, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered December 2, 2014, convicting defendant, after a jury trial, of burglary in the first, second and third degrees and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, reversal is required because the court did not obtain defendant's signed, written consent before replacing a deliberating juror (People v Page , 88 NY2d 1 [1996]). 	In light of this determination, we find it unnecessary to reach defendant's remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK